             Case 1:15-cr-00445-PAE Document 1222 Filed 09/16/21 Page 1 of 1




     Honorable Jesse M. Furman                            U.S. Department of Justice
     July 28, 2021
     Page 1                                               United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007

                                                          September 15, 2021

     BY ECF
     The Honorable Paul A. Engelmayer
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007

                        Re:   United States v. Echevarria et al., 15 Cr. 445 (PAE)

     Dear Judge Engelmayer:

            I write to respectfully request that the Court remove me as counsel of record in this case
     because I am leaving the United States Attorney’s Office for other employment.

            Thank you very much for the Court’s consideration.

                                                          Respectfully submitted,

                                                          AUDREY STRAUSS
                                                          United States Attorney
                                                          Southern District of New York


                                                  By:     ____________________________
                                                          Samson Enzer
                                                          Assistant United States Attorney
                                                          Tel. (212) 637-2342



GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 1221.

                                                                  9/16/2021
                                      SO ORDERED.

                                                    
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
